Calhoon, J.,
delivered the opinion of the court.
The record, as corrected by the agreement of counsel, shows that, at the instance of the state revenue agent, the bank was assessed for $60,000 of values of “solvent credits, money loaned, money on hand,” etc.; that it paid taxes on its capital stock of $60,000, but not on its “dividends unpaid” of $60,150. The bank declared a dividend to its stockholders of one hundred and fifteen per cent, of which it paid them fifteen per cent in cash, and it disposed of the remaining one hundred per cent by giving them signed time checks, payable at four different future dates, *674each -for twenty-five per cent of the total. The main question is as to whether this money was the property of the bank and taxable to it before the time checks were properly presentable for payment. We think it was. The bank held it, with the perfect right to use it as any other of its funds; and this was agreed to by the stockholders, who gave the time by taking the cheeks, which they knew they could not legally demand the cash for until the day they fell due, with three days of grace added, as on any other class of bills of exchange, a time check being merely a bill of exchange and entitled to three days of grace. The money was then as much bank assets, in the shape of unpaid dividends, as it was before the deélaration of dividend, in the shape of surplus. Otherwise, it would be an easy device for a bank to escape taxation altogether on its surplus or undivided profits by declarations of dividend and long-time checks.
The board of supervisors, in its judgment, which gives rise to this appeal, recites as follows: “The board, having heretofore —in August, 1900 — specially passed upon the assessment of the-Grenada Bank, and this particular item herein referred to, and having accepted the said assessment as full, equitable, and just,” proceeds to adjudge that the assessment- at the instance of the revenue agent is dismissed. The bank now, here, relies on the recital as res adjudicaba. There is no plea of res adjudicaba in the record, no former judgment is produced in evidence, and we, of course, cannot hold the recital as srqpplying them.

Ajfirmed.